Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 1 of 11 PageID #: 1

F, #2018R00740

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

we ee ee eee xX FILED UNDER SEAL
UNITED STATES OF AMERICA COMPLAINT AND AFFIDAVIT
IN SUPPORT OF APPLICATION
- against - FOR AN ARREST WARRANT
TANEISHA RUSSELL, (18 U.S.C. § 1349)
Defendant. No. 18-1032-M
Be ee ee ee ee eee xX

EASTERN DISTRICT OF NEW YORK, SS:

Heather Shand, being duly sworn, deposes and states that she is a Special
Agent with the United States Department of Veterans Affairs, Office of Inspector General,
duly appointed according to law and acting as such.

In or about and between February 2016 and June 2016, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant TANEISHA RUSSELL, and others, did knowingly and intentionally conspire to
devise a scheme and artifice to defraud the United States Department of Veterans Affairs and
individual beneficiaries to obtain money and property from the United States Department of
Veterans Affairs, by means of materially false and fraudulent pretenses, representations and
promises, and for the purpose of executing such scheme and artifice, to transmit and cause to
be transmitted, by means of wire communication in interstate and foreign commerce,
writings, signs, signals, pictures and sounds, contrary to Title 18, United States Code,
Section 1343.

(Title 18, United States Code, Section 1349 and 3551] et seq.)
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 2 of 11 PagelD #: 2

The source of your deponent’s information and the grounds for her belief are
as follows:!

1, I am a Special Agent with the United States Department of Veterans
Affairs, Office of Inspector General and have been involved in the investigation of numerous
cases involving wire fraud, identity theft and money laundering. I am familiar with the facts
and circumstances set forth below from my participation in the investigation; my review of
the investigative file, including the defendant’s criminal history record; and from reports of
other law enforcement officers involved in the investigation.

INTRODUCTION

At all times relevant to this Complaint, unless otherwise indicated:

2. The United States Department of Veterans Affairs (“VA”) issued
veteran disability benefits to United States Armed Forces veterans and/or their beneficiaries
(the “VA Beneficiaries”). The VA directed the United States Treasury to deposit the
benefits into bank accounts designated by the VA Beneficiaries on a monthly basis. An
individual could change the designated bank account receiving the benefits by using the
VA’s online benefits management system, otherwise known as “eBenefits,” as long as the
individual correctly answered a series of “challenge” questions, including, for example,

providing personal identifying information (“PIT”), such as dates of birth and social security

numbers.

 

i Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, | have not described all the relevant facts and
circumstances of which I am aware.
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 3 of 11 PagelD #: 3

3. Since 2014, the Office of Inspector General of the VA, the Department
of Homeland Security, Homeland Security Investigations (“HSI”), and the Department of the
Treasury, Office of Inspector General have been jointly investigating a criminal organization
(the “Organization” that is targeting VA Beneficiaries. Based on the investigation, there is
reason to believe that the defendant TANEISHA RUSSELL and other unknown individuals
within the Organization obtained the PII of the VA Beneficiaries. Once in possession of the
PII, members of the Organization used the PIE to access the VA’s eBenefits system,
impersonated the VA Beneficiaries and redirected veterans’ benefits into bank accounts and
prepaid debit cards controlled by the Organization. Thus, instead of benefits being sent to
VA Beneficiaries, the benefits were fraudulently redirected to members of the Organization.

4. The defendant TANEISHA RUSSELL and her co-conspirators within
the Organization obtained the PII of the victims, including, among other information, names,
social security numbers, dates of birth, and branch of military service. The co-conspirators,
armed with this PII, then accessed the eBenefits system and pretended to be veterans by
entering PII of VA Beneficiaries. The eBenefits system logs account access by IP address,
time, and date. After accessing the cBenefits system, the co-conspirators changed the
designated bank account receiving the benefits by direct deposit, and provided the VA with

routing numbers and account numbers of accounts that the Organization controlled, including

prepaid cards, such as those serviced by Netspend.?

 

2 Netspend was a provider of reloadable prepaid cards and related financial
bank account or who rely on alternative financial services. Netspend had a nationwide
network of more than 70,000 distribution locations and 130,000 reload points, where
consumers could buy and reload Netspend prepaid cards at neighborhood retailers, check
cashers, convenience stores, grocers, pharmacies, insurance provides and tax preparers.
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 4 of 11 PagelD #: 4

5. After the co-conspirators rerouted the benefit deposits, the defendant
TANEISHA RUSSELL or other co-conspirators withdrew the funds at banks, ATM
machines, and retail stores.

6. John Does #1 through #6 are VA Beneficiaries? who received monthly

VA benefits by direct deposit.
JOHN DOE #1
7. On or about February 29, 2016, an unknown co-conspirator opened an
account with an account number ending in 1365 with Bank of the Internet (the “1365
Account), and a Netspend prepaid debit card linked to the 1365 Account was issued in the
name of John Doe #1 as the “Primary User” (“Netspend Card #1”) and sent to an address in

Brooklyn, NY (the “Brooklyn Address”). Netspend Card #1 was activated on or about

March 9, 2016.

8. VA tecords show that on or about March 18, 2016, an unknown co-
conspirator, using the PIL of John Doe #1, accessed eBenefits and changed the account

settings so that John Doe #1’s VA benefits would be directly deposited into the 1365

Account.

9. VA and Netspend records show that on or about March 28, 2016, the
VA benefits of John Doe #1 of $1,404.00 were deposited into the 1365 Account.

10. | Netspend records show that on or about March 28, 2016, three cash
withdrawals of $303.00 each were conducted at a Chase Bank located at 391 Eastern Parkway,

Brooklyn, New York between approximately 9:26 to 9:27 p.m. Central Standard Time

 

3 The name “John Doe” is generically used to refer to male or female VA
Beneficiaries.
Case 1:18-cr-00635-ARR _Document1 Filed 10/29/18 Page 5 of 11 PagelID #: 5

(“CST”), using Netspend Card #1.

11. Netspend records show that on or about March 29, 2016, a cash
withdrawal of $303.00 and a cash withdrawal of $173.00 were conducted at a Chase Bank
located at 1764 Rockaway Parkway, Brooklyn, New York between approximately 9:52 to 9:54

a.m. CST, using Netspend Card #1.

12. Onor about April 1, 2016, John Doe #1 contacted the VA and stated that

he did not authorize anyone to change his direct deposit information for his VA benefits.
JOHN DOE #2

13. Onor about April 7, 2016, a Netspend prepaid debit card linked to the
1365 Account was issued in the name of John Doe #2 as a “Secondary User” (“Netspend
Card #2)* and sent to an address in Hawthorne, California (the “Hawthorne Address”),
which law enforcement agents determined was the residence of the defendant TANEISHA
RUSSELL. Netspend Card #2 was activated on or about April 20, 2016.

14. VA records show that on or about April 18, 2016, an unknown co-
conspirator, using the PIT of John Doe #2, accessed eBenefits and changed the account
settings so that John Doe #2’s VA benefits would be directly deposited into the 1365
Account.

15. VA and Netspend records show that on or about April 25, 2016, the
VA benefits of John Doe #2 of $1,839.48 were deposited into the 1365 Account.

16. Netspend records show that on or about April 25, 2016, a cash

withdrawal of $323.00 was conducted at a Bank of America located at 4103 South Western

 

4 Netspend Card #2 can be used to access the same bank account as Netspend
Card #1.
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 6 of 11 PagelD #: 6

Avenue, Los Angeles, California at approximately 5:55 p.m. Central Standard Time, using
Netspend Card #2. Two more cash withdrawals were conducted on the same date for
$263.00 and $323.00 at a Bank of America located at Crenshaw Boulevard and Imperial
Highway in Inglewood, California between 6:46 to 6:47 p.m. CST, using Netspend Card #2.
17. Based on a comparison of the ATM surveillance video stills obtained
from the above-described cash withdrawals made in Inglewood, California and the defendant
TANEISHA RUSSELL’s California driver’s license photograph, I have confirmed that at least

two of the April 25, 2016 withdrawals were conducted by RUSSELL.

18. On or about April 19, 2016, John Doe #2 contacted the VA and stated
that he did not authorize anyone to change his direct deposit information for his VA benefits.
JOHN DOE #3

19. On or about March 8, 2016, an unknown co-conspirator opened an
account with an account number ending in 6894 with Bank of the Internet (the “6894
Account”), and a Netspend prepaid debit card linked to the 6894 Account was issued in the
name of John Doe #3 as the “Primary User” (“Netspend Card #3”) and sent to the Hawthorne
Address. Netspend Card #3 was activated on or about March 18, 2016.

20. VA records show that on or about March 21, 2016, an unknown co-
conspirator, using the PII of John Doe #3, accessed eBenefits and changed the account settings

so that John Doe #3’s VA benefits would be directly deposited into the 6894 Account.

21. VA and Netspend records show that on or about March 28, 2016, the VA

22. Netspend records show that on or about March 28, 2016, two cash

withdrawals of $323.00 each and one cash withdrawal of $143.00 were conducted at a Bank
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 7 of 11 PagelD #: 7

of America located at 12547 Hawthorne Boulevard, Hawthome, California, between

approximately 2:17 to 2:22 p.m. CST, using Netspend Card #3.

23. Based on a comparison of the ATM surveillance video stills obtained
from the above-described cash withdrawals made in Hawthorne, California and the defendant
TANEISHA RUSSELL’s California driver’s license photograph, I have confirmed that the

March 28, 2016 withdrawals were conducted by RUSSELL.

24. On or about March 29, 2016, John Doe #3 contacted the VA and stated
that he did not authorize anyone to change his direct deposit information for his VA benefits.
JOHN DOE #4

25.  Onor about April 14, 2016, a Netspend prepaid debit card linked to the
6894 Account was issued in the name of John Doe #4 asa “Secondary User” (“Netspend

Card #4)° and sent to the Brooklyn Address. Netspend Card #4 was activated on or about

April 23, 2016.

26. VA records show that on or about April 18, 2016, an unknown co-
conspirator, using the PIL of John Doe #4, accessed eBenefits and changed the account
settings so that John Doe #4’s VA benefits would be directly deposited into the 6894
Account.

27. VAand Netspend records show that on or about April 25, 2016, the
VA benefits of John Doe #4 of $1,059.09 were deposited into the 6894 Account.

28.  Netspend records show that on or about April 25, 2016, two cash

withdrawals of $323.00 each were conducted at a Chase Bank located at 28 Liberty Street,

 

° Netspend Card #4 can be used to access the same bank account as Netspend
Card. #3.
Case 1:18-cr-00635-ARR Document1. Filed 10/29/18 Page 8 of 11 PagelD #: 8

New York, New York between approximately 2:20 to 2:21 p.m. CST, using Netspend Card
#4. A third transaction was conducted on the same date for $201.75, at the Franklin Mini
Market located at 690 Franklin Avenue, Brooklyn, New York at approximately 2:52 p.m.

CST, using Netspend Card #4.
29. On or about May 23, 2016, John Doe #4 contacted the VA and stated

that he did not authorize anyone to change his direct deposit information for his VA benefits.
JOHN DOE #5

30. On or about April 7, 2016, an unknown co-conspirator opened an

account with an account number ending in 9854 with Bank of the Internet (the “9854

Account”), and a Netspend prepaid debit card linked to the 9854 Account was issued in the

name of John Doe #5 as the “Primary User” (“Netspend Card #5”) and sent to the Hawthorne

Address. Netspend Card #5 was activated on or about April 18, 2016.

31. VA records show that on or about April 18, 2016, an unknown co-
conspirator, using the PII of John Doe #5 accessed eBenefits and changed the account settings

so that John Doe #5’s VA benefits would be directly deposited into the 9854 Account.

32. VA and Netspend records show that on or about April 22, 2016, the VA
benefits of John Doe #5 of $3,524.22 were deposited into the 9854 Account and that on or

about April 25, 2016, additional VA benefits of John Doe #5 of $1,840.48 were deposited into

the 9854 Account.

33. Netspend records show that on or about April 25, 2016, two cash
withdrawals of $323.00 and $263.00 were conducted at a Bank of America located at 4103

South Western Avenue, Los Angeles, California, between approximately 5:56 to 5:57 p.m.
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 9 of 11 PagelD #: 9

CST, using Netspend Card #5.° A third cash withdrawal was conducted on the same date for
$323.00 at a Bank of America located at 8701 South Western Avenue, Los Angeles, California,

at 6:20 p.m. CST, using Netspend Card #5.

34. Based on a comparison of the ATM surveillance video stills obtained
from the above-described cash withdrawal made at the Bank of America at 8701 South
Western Avenue, Los Angeles, California and the defendant TANEISHA RUSSELL’s

California driver’s license photograph, I have confirmed that at least one of the April 25, 2016

withdrawals was conducted by RUSSELL.

35. On or about April 28, 2016, John Doe #5 contacted the VA and stated
that he did not authorize anyone to change his direct deposit information for his VA benefits,

nor did he open, use or possess Netspend Card #5.
JOHN DOE #6

36. On or about May 10, 2016, an unknown co-conspirator opened an
account with an account number ending in 9731 with Bank of the Internet (the “9731 Account),
and a Netspend prepaid debit card linked to the 9731 Account was issued in the name of John
Doe #6 as the “Primary User” (“Netspend Card #6”) and sent to the Hawthorne Address.
Netspend Card #6 was activated on or about June 17, 2016.

37. VA records show that on or about June 20, 2016, an unknown co-
conspirator, using the PII of John Doe #6 accessed eBenefits and changed the account settings

so that John Doe #6’s VA benefits would be directly deposited into the 9731 Account.

 

6 These two withdrawals were made at the same location and approximate time
as the withdrawals from the 1365 Account using Netspend Card #2 described above in

paragraph 16.
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 10 of 11 PagelD #: 10
10

38. VA and Netspend records show that on or about June 27, 2016, the VA
benefits of John Doe #6 of $703.89 were deposited into the-9731 Account.

39. Netspend records show that on or about June 27, 2016, two cash
withdrawals of $303.00 each were conducted at a Bank of America located at 12547
Hawthome Boulevard, Hawthorne, California between approximately 7:04 to 7:05 p.m. CST,
using Netspend Card #6. A third cash withdrawal was conducted on the same date for $83.00
at a Chase Bank located at 12645 Hawthorne Boulevard, Hawthorne, California at
approximately 7:12 p.m. CST, using Netspend Card #6.

AQ. Onor about July 1, 2016, John Doe #6 contacted the VA and stated that
he did not authorize anyone to change his direct deposit information for his VA benefits.

REQUEST FOR SEALING

41. I request that the Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the affidavit and arrest
warrant. Based upon my training and experience, I have learned that criminals actively search
for criminal affidavits and arrest warrants via the internet. Therefore, premature disclosure of
the contents of this affidavit and related documents could seriously jeopardize the investigation

by giving the defendant an opportunity to flee from prosecution or destroy evidence or

continue to tamper with witnesses.
Case 1:18-cr-00635-ARR Document1 Filed 10/29/18 Page 11 of 11 PagelD #: 11

11

WHEREFORE, your deponent respectfully requests that the defendant

TANEISHA RUSSELL, be dealt with according to law.

Sworn to before me this
29th day of October, 2018

   

ONOR/
UNITED STA]
EASTERN DIES

Heather Shand

Special Agent

United States Department of Veterans Affairs
Office of Inspector General
